Dismissed and Opinion Filed May 3, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-91-00726-CV

  CAPITAL CONCEPTS PROPERTIES 82-1, A TEXAS PARTNERSHIP
  D/B/A EXECUTIVE INN A/K/A BEST WESTERN EXECUTIVE INN,
   RICHARD CALLAGHAN, KENNETH FRISBIE, AND G. T. COX,
                         Appellants
                             V.
     GENERAL ELECTRIC CAPITAL CORPORATION, Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. 90-13402-M

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      We reinstate this appeal. This case was abated in July 1991 due to bankruptcy.

See TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal

Public Access to Court Electronic Records (PACER) system; however, nothing on

that system indicated that a bankruptcy case was still pending.

      We then notified the parties by letter, requesting they inform the Court of the

status of the bankruptcy and of this appeal. We cautioned that the failure to respond
would result in the appeal being dismissed for want of prosecution.     See id.

42.3(b),(c). To date, neither party has responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss the

appeal. See id. 42.3(b),(c).




910726f.p05                                /Bill Pedersen, III//
                                           BILL PEDERSEN, III
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CAPITAL CONCEPTS                              On Appeal from the 298th Judicial
PROPERTIES 82-1, A TEXAS                      District Court, Dallas County, Texas
PARTNERSHIP D/B/A                             Trial Court Cause No. 90-13402-M.
EXECUTIVE INN A/K/A BEST                      Opinion delivered by Justice
WESTERN EXECUTIVE INN,                        Pedersen, III. Justices Osborne and
RICHARD CALLAGHAN,                            Nowell participating.
KENNETH FRISBIE, AND G. T.
COX, Appellants

No. 05-91-00726-CV          V.

GENERAL ELECTRIC CAPITAL
CORPORATION, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered this 3rd day of May, 2021.




                                       –3–